         Case 3:20-cv-01391-W-DEB Document 6 Filed 08/12/20 PageID.52 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                               UNITED STATES DISTRICT COURT
11                             SOUTHERN DISTRICT OF CALIFORNIA
12
13   DALAINA GAUTHIER,                                          Case No.: 20-CV-1391 W (DEB)
14                                             Plaintiff,
                                                                ORDER GRANTING JOINT
15   v.                                                         MOTION TO REMAND [DOC. 5]
16   SAN DIEGO CENTER FOR
     CHILDREN,
17
                                            Defendant.
18
19
20            Plaintiff filed this lawsuit on May 26, 2020 in the San Diego Superior Court. (See
21   Compl.1) The Complaint alleged various state and federal causes of action. (Id.)
22            On July 21, 2020, Defendant removed the lawsuit to this Court based on federal-
23   question jurisdiction under 28 USC section 1441(b). (Notice of Removal 2:27–3:27.) On
24   July 22, 2020, Plaintiff filed a First Amended Complaint (the “FAC” [Doc. 2]), which no

25   longer includes any federal causes of action. (See FAC.) In light of the FAC’s removal
     of federal claims, the parties have filed a Joint Stipulation to Remand Removed Action,
26
27
28   1
         The Complaint is attached as Exhibit A [Doc. 1-2] to the Notice of Removal [Doc. 1].

                                                            1
                                                                                           20-CV-1391 W (DEB)
      Case 3:20-cv-01391-W-DEB Document 6 Filed 08/12/20 PageID.53 Page 2 of 2



 1   which this Court construes as a joint motion to remand. (Jt. Mot. [Doc. 5].) Good cause
 2   appearing, the Court GRANTS the joint motion [Doc. 5] and ORDERS this case
 3   REMANDED to the San Diego Superior Court.
 4         IT IS SO ORDERED.
 5   Dated: August 12, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             20-CV-1391 W (DEB)
